UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4624


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENNY JABAR ROANE,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:03-cr-00257-RLW-1)


Submitted:   March 30, 2011                 Decided:   April 29, 2011


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael   S.   Nachmanoff,  Federal  Public  Defender,   Valencia
Roberts, Assistant Federal Public Defender, Caroline S. Platt,
Research   and    Writing  Attorney,  Richmond,   Virginia,   for
Appellant.    Neil H. MacBride, United States Attorney, N. G.
Metcalf, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenny    Roane       appeals       the   district       court’s    order

revoking his supervised release and sentencing him to fifteen

months’ imprisonment.         On appeal, Roane contends that (1) there

was   insufficient      evidence      to        support   the    district      court’s

finding that he violated a condition of his supervised release

by eluding a police officer; and (2) his sentence is plainly

unreasonable.       Finding no reversible error, we affirm.

             We    review     a    district        court’s      judgment    revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.       United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).       To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                  18 U.S.C. § 3583(e)(3) (2006);

Copley, 978 F.2d at 831.           This burden “simply requires the trier

of fact to believe that the existence of a fact is more probable

than its nonexistence.”           United States v. Manigan, 592 F.3d 621,

631   (4th   Cir.    2010)    (internal         quotation    marks   omitted).      A

defendant challenging the sufficiency of the evidence faces a

heavy burden.        United States v. Beidler, 110 F.3d 1064, 1067

(4th Cir. 1997).         In determining whether the evidence in the

record is substantial, we view the evidence in the light most

favorable to the government.               United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc).

                                            2
           Under      Virginia    law,         a    person    is    guilty       of    felony

eluding a police officer if,

      having received a visible or audible signal from any
      law-enforcement officer to bring his motor vehicle to
      a stop, [he] drives such motor vehicle in a willful
      and wanton disregard of such signal so as to interfere
      with or endanger the operation of the law-enforcement
      vehicle or endanger a person.

Va. Code Ann. § 46.2-817 (LexisNexis 2010).                         Here, the evidence

showed that it was more probable than not that Roane disregarded

the siren and verbal direction he received from a police officer

and continued to drive his vehicle so as to endanger another

police officer stopped on the road.                     Thus, we conclude that the

district court did not abuse its discretion in finding that a

preponderance    of    the   evidence          showed       that    Roane    committed      a

felony by eluding a police officer.

           A   district      court       has       broad    discretion      to    impose    a

sentence upon revoking a defendant’s supervised release.                               United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                We will

affirm unless the sentence is “plainly unreasonable” in light of

the   applicable    18   U.S.C.      §    3553(a)          (2006)    factors.          United

States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).

           First,      we    must        decide         whether     the     sentence       is

unreasonable,       “follow[ing]          generally           the        procedural       and

substantive    considerations        that          we   employ      in    our    review    of

original sentences.”         Id. at 438.                A sentence is procedurally


                                           3
reasonable     if     the     district       court       has    considered        the     policy

statements contained in chapter seven of the U.S. Sentencing

Guidelines Manual (“USSG”) and the applicable § 3553(a) factors

and has explained adequately the sentence chosen, though it need

not explain the sentence in as much detail as when imposing the

original sentence.               Crudup, 461 F.3d at 439.                     A sentence is

substantively reasonable if the district court states a proper

basis   for    its     imposition       of    a    sentence       up    to    the    statutory

maximum.       Id. at 440.             If, after considering the above, the

appellate          court     determines           that      the        sentence       is     not

unreasonable, it should affirm.                   Id. at 439.

              We    hold    that      the    district      court’s          imposition     of    a

fifteen-month         term       of    imprisonment            was     not     unreasonable.

Procedurally, the district court adequately explained its chosen

sentence and considered the § 3553(a) factors and USSG chapter

seven   policy       statements.            Substantively,            the    district      court

stated a proper basis and sentenced Roane within the statutory

maximum.      See 18 U.S.C. § 3583(e)(3).                      Because we conclude that

Roane’s    sentence         is   not    unreasonable,           we     need    not    consider

whether it is plainly so.

              Accordingly, we affirm the district court’s order.                                We

dispense      with     oral       argument        because       the     facts       and    legal




                                               4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                5